DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 01/13/2021. The examiner acknowledges the amendments to claims 1, 7, 20, and 39. Claims 2, 4, 10-12, 15-16, 18-19, 21, 23-24, 27, 29-31, 35, and 37-38 are cancelled. Claims 1, 3, 5-9, 13-14, 17, 20, 22, 25-26, 28, 32-34, 36, and 39 are subject to examination hereinbelow.  

Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. Regarding the USC 101 rejection of claims 1, 3, 5-9, 13-14, 17, 20, 22, 25-26, 28, 32-34, 36, and 39, on pg 8-10 of their Remarks, Applicant asserts that “select to perform at least one action based on the determined progress of the disease” and “create a reference signal by automatically, without intervention of the user and while the user uses the communication device for conversations, recording audio signal of the user” are practical application that, as a whole, are significantly more than the abstract ideas positively recited in independent claims 1, 20, and 39. Examiner respectfully disagrees.
Firstly, it is noted that McRO and Bascom do not overrule Mayo v. Prometheus 101 USPQ2d 1961 (U.S. 2012).  
Mayo at 1968.

In McRO, the Federal Circuit, noted that the claimed invention at issue was "unlike Flook, Bilski, and Alice, where the claimed computer-automated process and the prior method were carried out in the same way. Flook, 437 U.S. at 585-86; Bilski, 561 U.S. at 611; Alice, 134 S. Ct. at 2356.”  McRO at 1102.  
In the instant application, the claims do no more than call on a computing device with basic functionality to do what clinicians/audiologists do routinely (i.e. gather data from administered tests, evaluate the data, identify medical options and act accordingly).  For example, a clinician identifies a patient as exhibiting signs of discomfort, performs tests to assess the discomfort such as obtaining audio recordings of a user’s speech, and accesses his memory, such as by remembering previous instances they obtained a patient’s speech, for how to deal with the discomfort to generate information for adjustment.  As explained in the previous Office Action, the claimed concepts/steps can be performed by a human using mental steps or basic critical thinking. Concepts/steps that can be performed by a human using mental steps or basic critical thinking (and automation of those concepts/steps) are types of activities that have been found by the courts to represent abstract ideas.
Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) in that they are directed to gathering data by acquiring measurements and then performing an analysis for output.  “The claims in this case fall into a familiar class of claims ‘directed to’ a patent-ineligible concept. The focus of the asserted claims … is on collecting information, analyzing it, and displaying certain results of the collection and analysis.”  Elec. Power Grp at 1741.  

Regarding the USC 102 and 103 rejections of claims 1, 3, 5-9, 13-14, 17, 20, 22, 25-26, 28, 32-34, 36, and 39 on pg 14-16 of their Remarks, Applicant asserts that US 20100286490 A1 to Koverzin, et al. (cited in previous Office Action, hereinafter Koverzin) does not anticipate the newly added limitations of “automatically and without intervention of the user, use an audio input device included in the communication device to record audio signal related to a user's speech” and “wherein the reference audio signal is created, by the processor, by automatically, without intervention of the user and while the user uses the communication device for conversations, recording audio signal of the user.” in claims  1, 20, 32, and 39, because such limitations should be interpreted in view of Applicant’s originally filed specification at [0034] as the device performing said functions without the user being aware of the process, which is inconsistent with Koverin’s disclosure of a device that collects a user’s responses by offering the user prompts which they respond to [0092]. Examiner respectfully disagrees.
First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., without the user being aware of the process) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, if the Examiner were to interpret “without intervention of the user” as user not interacting with the claimed invention, then how could the claimed invention be configured to record an audio signal from a user’s speech? Furthermore, how could the device further be configured to “instruct the user to speak” in dependent claims 6, 14 and 25 in the same embodiment? An invention cannot be configured to both not interact with a user and at the same time collect an audio signal from the user in the same embodiment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 14, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 20, 39 positively recite “automatically 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-9, 13-14, 17, 20, 22, 25-26, 28, 32-34, 36, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 20, 39 positively recite “automatically and without intervention of the user, use an audio input device included in the communication device to record audio signal related to a user’s speech” and “without intervention of the user and while the user uses the communication device for conversations, recording audio signal of the user.” It is unclear how the device can a record a user’s speech, but also be configured to not interact or “interven[e]” with a user. In order to further prosecution, these limitations will be interpreted as equivalent to being performed without the user attempting to stop or interrupt these functions.

Claims 6, 14, and 25 are further indefinite because they positively recite “instructing the user to speak.” However, Applicant’s Remarks at pg 9 appear to suggest that instructing the user to speak are incompatible with the invention disclosed at claims 1 and 20. In order to further prosecution, the Examiner will interpret instructing a user to speak as compatible with claims 1 and 20.
Claims 3, 5-9, 13-14, 17, 22, 26, 28, 32-34, and 36 are indefinite for depending on and failing to further clarify the indefinite subject matter of claims 1 and 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-9, 13-14, 17, 20, 22, 25-26, 28, 32-34, 36, and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determine a progress of a disease…” “select to perform at least one action based on the determined progress of the disease;” “wherein the reference audio signal is created, by the processor…” in independent claims 1, 20, 39, and “performing at least one action based on the progress” in independent claims 20 and 39. The abstract idea is part of the Mathematical Concepts and/or Organizing Human Activity and/or Mental Processes group(s) 
In addition, the claims of the instant application are analogous to the claim in Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) in that they are directed to gathering data by acquiring measurements and then performing an analysis for output.  “The claims in this case fall into a familiar class of claims ‘directed to’ a patent-ineligible concept. Elec. Power Grp 119 USPQ2d at 1741.  
[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. [citations omitted]. In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. [citations omitted]. And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. [citations omitted].  Elec. Power Grp 119 USPQ2d at 1741-1742.  

Here, the claims of the instant application are directed to a process of gathering and analyzing information of a specified content, then outputting the results.  See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 121 USPQ2d 1940, 1946 (Fed. Cir. 2017) (“the patent claims are, at their core, directed to the abstract idea of collecting, displaying, and manipulating data.”)
The claims are not directed to “any particular assertedly inventive technology for performing those functions.”  Elec. Power Grp 119 USPQ2d at 1742.  They are therefore directed to an abstract idea without significantly more than the judicial exception.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by US 20150234997 A1 to Sarrafzadeh, et al. (hereinafter Sarrafzadeh), which teaches a memory, an audio input device (microphone), and processor in a communications device are known and commercially available [0083].  Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Elec. Power Grp above, the Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known data-gathering equipment/functions is not significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 5-9, 14, 20, 22, 25-26, 28, 33-34, 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100286490 A1 to Koverzin (cited by Applicant).
Regarding claim 1, Koverzin anticipates a system comprising:
a memory [0012]; and
a processor (50) included in a communication device (10) ([0055], monitoring unit (10) is configured to communicate with other devices over a wired or wireless connection) (Fig 2), the processor configured to:
automatically and without intervention of the user ([0014], device can automatically initiate prompts to a user when it detects a trigger condition), use an audio input device (built-in microphone) included in the communication device to record audio signal related to a user's speech [0056]; and
determine a progress of a disease of the user based on comparing the audio signal to a reference audio signal [0104] (Fig 7);
select to perform at least one action based on the determined progress of the disease ([0014, 0055, 0104-0105], device can automatically request emergency services if it determines the progress of a disease requires emergency services);
wherein the reference audio signal is created, by the processor, by automatically, without intervention of the user ([0012, 0104], there is no indication the user determines or sets the reference or baseline audio signal) and while the user uses the communication device for conversations ([0019], response can be recorded during a conversation), recording audio signal of the user [0056, 0104].


	
Regarding claim 5, Koverzin anticipates all the limitations of claim 1, wherein the processor is further configured to generate the reference audio signal by periodically recording speech of the user during telephone calls [0060, 1037].

Regarding claim 6, Koverzin anticipates all the limitations of claim 1, wherein the processor is further configured to obtain the audio signal by:
presenting text to the user [0012, 0092, Table 2, 0161-0163] (Fig 4);
instructing the user to read the text ([0012], user can be prompted to read a question presented as text in order to answer the question for purposes of evaluating the user’s speech as they answer the question); and
recording the user's speech [0012].

Regarding claim 7, Koverzin anticipates all the limitations of claim 1, wherein the processor (50 of communication device (10)) is further configured to communicate the audio signal to a server (control center (20) comprising a telecommunications server) [0053] and wherein the server is configured to:
determine a progress of a disease of the user based on comparing the audio signal to a reference audio signal [0104]; and
based on the progress [0108], send a message to a predefined recipient list [0017] (Fig 8).



Regarding claim 9, Koverzin anticipates all the limitations of claim 1, wherein determining a progress of the disease includes:
identifying, based on comparing the audio signal to a reference audio signal that a threshold is breached ([0056, 0104], audio signal is compared to a baseline audio signal to determine a delta, wherein if the delta is above a threshold, attention is required), wherein the threshold is defined based on at least one of: an activity of the user, a location of the user, medical history of the user, and recent hospitalization information of the user ([0049, 0104-0105, 0115], predetermined threshold can be stored in a database as part of the user’s medical history for retrieval).

Regarding claim 14, Koverzin anticipates all the limitations of claim 1, wherein the processor is further configured to:
if a difference between the recorded audio signal of the user and a baseline audio signal is greater than a threshold then the processor is configured to enter an active mode ([0104, 0108], determining if the difference (delta) between an audio signal and the baseline audio signal is above a predefined threshold can serve as a trigger for actively probing the client for more information) (Fig 8), wherein the active mode comprises:
instructing the user to speak ([0056, 0108], probing the client for more information can comprise instructing them to speak to answer questions);

determining a progress of the disease based on comparing the recorded speech to the baseline audio signal ([0105, 0108], device can determine the disease has progressed to an emergency situation based on their responses or lack thereof) (Fig 8).

Regarding claim 20, Koverzin anticipates a method of monitoring and determining a medical condition of a user [abstract] comprising:
automatically and without intervention of a user of a communication device (10) ([0014, 0055], device can automatically initiate prompts to a user when it detects a trigger condition, then communicate to emergency services by “request[ing]” them), using, by a processor (50) included in the communication device (10) ([0055], monitoring unit (10) is configured to communicate with other devices over a wired or wireless connection) (Fig 2), an audio input device (built-in microphone) included in the communication device to record audio signal related to a user's speech [0056]; and
determining a progress (step 384, determining a delta) of a disease of the user based on comparing the audio signal to a reference audio signal stored in a memory ([0049 and 0104], baseline is stored in memory for later retrieval after a first response is recorded) (Fig 7); and
performing at least one action based on the progress ([0104], if the disease has progressed significantly such that the delta is above a predefined threshold, another action may be determined to be taken at step 392) (Fig 7);
wherein the reference audio signal is created, by the processor, by automatically, without intervention of the user ([0012, 0104], there is no indication the user determines or sets the reference or baseline audio signal) and while the user uses the communication device for 

Regarding claim 22, Koverzin anticipates all the limitations of claim 20, wherein the reference audio signal is generated based on recording normal speech of the user [0012].

Regarding claim 25, Koverzin anticipates all the limitations of claim 20, obtaining the audio signal by the processor, further comprises:
presenting text to the user [0012, 0092, Table 2, 0161-0163] (Fig 4);
instructing the user to read the text ([0012], user can be prompted to read a question presented as text in order to answer the question for purposes of evaluating the user’s speech as they answer the question); and
recording the user's speech [0012].

Regarding claim 26, Koverzin anticipates all the limitations of claim 20 further comprising:
Communicating, by the processor (50 of communication device (10)), the audio signal to a server (control center (20) comprising a telecommunications server) [0053];
determine a progress of a disease of the user based on comparing the audio signal to a reference audio signal [0104]; and
based on the progress [0108], send a message to a predefined recipient list [0017] (Fig 8).


identifying, based on comparing the audio signal to a reference audio signal that a threshold is breached ([0056, 0104], audio signal is compared to a baseline audio signal to determine a delta, wherein if the delta is above a threshold, attention is required), wherein the threshold is defined based on at least one of: an activity of the user, a location of the user, medical history of the user, and recent hospitalization information of the user ([0049, 0104-0105, 0115], predetermined threshold can be stored in a database as part of the user’s medical history for retrieval).

Regarding claim 33, Koverzin anticipates all the limitations of claim 20 further comprising:
if a difference between the recorded audio signal of the user and a baseline audio signal is greater than a threshold then the processor is configured to enter an active mode ([0104, 0108], determining if the difference (delta) between an audio signal and the baseline audio signal is above a predefined threshold can serve as a trigger for actively probing the client for more information) (Fig 8), wherein the active mode comprises:
instructing the user to speak ([0056, 0108], probing the client for more information can comprise instructing them to speak to answer questions);
recording the user's speech [0056, 0108]; and
determining a progress of the disease based on comparing the recorded speech to the baseline audio signal ([0105, 0108], device can determine the disease has progressed to an emergency situation based on their responses or lack thereof) (Fig 8).

Regarding claim 34, Koverzin anticipates all the limitations of claim 33 herein the active mode further comprises one or more of: recording the user's breathing; and prompting the user to input user's symptoms; and wherein determining the progress of the disease is further based on recorded breathing of the user and received symptoms ([0108, 0644], device is configurable for recording breathing in order to determine if a user is having severe breathing problems and/or probing a user for more information in order to determine a user’s symptoms).

Regarding claim 39, Koverzin anticipates a method of monitoring and determining a progress of a disease [abstract] comprising:
Automatically and without intervention of a user of a communication device (10) ([0014, 0055], device can automatically initiate prompts to a user when it detects a trigger condition, then communicate to emergency services by “request[ing]” them) and using an audio input device (built-in microphone) included in the communication [0056], obtaining, by a processor (50) included in the communication device (10) ([0055], monitoring unit (10) is configured to communicate with other devices over a wired or wireless connection) (Fig 2), an audio signal related to a user's speech [0056]; and
determining a progress (step 384, determining a delta) of the disease by comparing the audio signal to a reference audio signal stored in a memory ([0049 and 0104], baseline is stored in memory for later retrieval after a first response is recorded) (Fig 7); and
based on the progress, selecting to perform at least one action ([0104], if the disease has progressed significantly such that the delta is above a predefined threshold, another action may be determined to be taken at step 392) (Fig 7);
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13, 17, 32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Koverzin in view of US 20150142492 A1 to Kumar.
Regarding claim 13, Koverzin teaches all the limitations of claim 1 comprising:

obtaining an audio signal related to a user's speech [0056],
determining a progress of a disease of the user based on comparing the audio signal to the reference audio signal [0104] (Fig 7).
However, Koverzin does not teach if the user performed a physical activity prior to the determining of the progress of a disease then instructing the user to rest.
Kumar teaches if a user performed a physical activity (work shift) prior to the determining of the progress of a disease (energy level) then instructing the user to rest [abstract, 0025] (Fig 3A and B).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Koverzin to have if the user performed a physical activity prior to the determining of the progress of a disease then instructing the user to rest based on the teachings of Kumar, because doing so would enable the device to determine if a user can continue their current work safely, as recognized by Kumar [0011].

Regarding claim 17, Koverzin teaches all the limitations of claim 9, however Koverzin does not teach the processor is further configured to:
determining nonadherence with a prescribed treatment based on at least one of:
comparing the audio signal to a reference audio signal and a report from an adherence system; and

Kumar teaches a processor [0016] is configured to:
determining nonadherence with a prescribed treatment ([0027-0028], performing additional checks (358) after a subject has been given a break (356) or assigned a different work task (357) if their energy is too low) (Fig 3B) based on at least one of:
comparing the audio signal to a reference audio signal (block 325) and a report from an adherence system [0024] (Fig 3A); and
modifying the threshold according to a rule related to the user's medical condition and to the prescribed treatment ([0020-0021], if the user has been assigned a new work environment (such as a less stressful one) as a result of their energy level being too low, a new appropriate threshold can be determined from database (235) for the new work environment).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Koverzin to have the processor further configured to:
determining nonadherence with a prescribed treatment based on at least one of:
comparing the audio signal to a reference audio signal and a report from an adherence system; and
modifying the threshold according to a rule related to the user's medical condition and to the prescribed treatment based on the teachings of Kumar, because doing so would enable the device to determine if a user can continue their current work safely, as recognized by Kumar [0011].

Regarding claim 32, Koverzin teaches all the limitations of claim 20 comprising:

obtaining an audio signal related to a user's speech [0056],
determining a progress of a disease of the user based on comparing the audio signal to the reference audio signal [0104] (Fig 7).
However, Koverzin does not teach if the user performed a physical activity prior to the determining of the progress of a disease then instructing the user to rest.
Kumar teaches if a user performed a physical activity (work shift) prior to the determining of the progress of a disease (energy level) then instructing the user to rest [abstract, 0025] (Fig 3A and B).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Koverzin to have if the user performed a physical activity prior to the determining of the progress of a disease then instructing the user to rest based on the teachings of Kumar, because doing so would enable the device to determine if a user can continue their current work safely, as recognized by Kumar [0011].

Regarding claim 36, Koverzin teaches all the limitations of claim 28, however Koverzin does not teach determining, by the processor, nonadherence with a prescribed treatment based on at least one of: comparing the audio signal to a reference audio signal and a report from an adherence system; and

Kumar teaches determining, by a processor [0016], nonadherence with a prescribed treatment ([0027-0028], performing additional checks (358) after a subject has been given a break (356) or assigned a different work task (357) if their energy is too low) (Fig 3B) based on at least one of: comparing the audio signal to a reference audio signal (block 325) and a report from an adherence system [0024] (Fig 3A); and
modifying, by the processor, the threshold according to a rule related to the user's medical condition and to the prescribed treatment ([0020-0021], if the user has been assigned a new work environment (such as a less stressful one) as a result of their energy level being too low, a new appropriate threshold can be determined from database (235) for the new work environment).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Koverzin to have determining, by the processor, nonadherence with a prescribed treatment based on at least one of: comparing the audio signal to a reference audio signal and a report from an adherence system; and
modifying, by the processor, the threshold according to a rule related to the user's medical condition and to the prescribed treatment based on the teachings of Kumar, because doing so would enable the device to determine if a user can continue their current work safely, as recognized by Kumar [0011].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150265205 A1 is mentioned because it discloses a device configurable for automatically monitoring a user’s routine conversations without the user knowing in order to determine a disease state.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791